DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections

Claims 9, 18 are objected to because of the following informalities:  
-- a computer device for executing -- should be -- the computer device for executing -- in claim 6 lines 17, 22
-- reading end state buffer queue -- should be -- reading end state of the buffer queue -- in claim 9 line 4 and claim 18 line 4..  
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because of the following informalities:
The language should be clear and concise and should not repeat information given in the title.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following minor informalities:
--ip-- is abbreviated. Please recited the full form at least on the first use.
Same description for different drawings of fig. 1A, 2, 3A.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following terms lack proper antecedent basis:
-- the number of -- in claim 3 line 2.

The following claim language is not clearly understood:

Claim 1 line 2 recites “operators” contained in the graph traversal statement. It is unclear what are these operators i.e. graph operator, SQL operator, algebraic operators.
Claim 1 lines 9-13 recites executing latter operation in parallel to the former operator and using the result of former operator. It is unclear if the former operator is executed before the latter or in parallel to each other.
Claims 10 and 19 recites elements similar to claim 1 and have similar deficiency as in claim 1. Therefore, they are rejected for the same rational. Dependent claims 2-9, 11-18 and 19 are also rejected for the same rational due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 10 recites a device comprising at least one processors, which falls within the “machine” category of 35 U.S.C. § 101. Claim 19 recites non-transitory computer readable storage medium”, which falls within the “manufacture” statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 1 recites the following steps:
[i]	obtaining a graph traversal statement, 
[ii]	determining at least two operators contained in the 5graph traversal statement and an execution order of the at least two operators, 
[iii]	allocating a thread to each operator, and 
[iv]	creating a buffer queue for each two adjacent operators; and 
[v]	for each two adjacent operators, executing an operation of a former operator by a thread corresponding to the former operator of the two adjacent operators, writing an execution result of the former operator to the buffer queue corresponding to the two adjacent operators; and 
[vi]	executing 10an operation of a latter operator of the two adjacent operators in parallel by reading, from the buffer queue, the execution result of the former operator by a thread corresponding to the latter operator.  

The overall process described by steps [ii], [v]-[vi] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii], [v]-[vi] recite the abstract concept of [m]ental processes.” Id. Claim 1 in step [ii] recites “determining at least two operators contained in the 5graph traversal statement and an execution order of the at least two operators”, which requires identifying and executing the operator in certain order and can be performed by human mind with or without the help of pen and paper and therefore is a Mental Process. Step [v] and [vi] are directed towards executing the operator in such that result of executing the first operator is shared with the second operator for execution using the buffer queue, which can also be conceptually performed by a human mind with or without the help of pen and paper at a high level. Therefore, step [ii], [v] and [vi] recited abstract idea of mental process.
Thus, claim recites judicial exception. For the same reasons, claims 10 and 19 recite judicial exception.

Step 2A, Prong Two
Because claims 1, 10 and 19 recite a judicial exception, analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites in step [i], “obtaining a graph traversal statement”, in step [iii],  “allocating a thread to each operator”, and in step 
[iv] “creating a buffer queue for each two adjacent operators”. Step of “obtaining a graph traversal statement” is a pre-solution activity that do not impose further limitation on the abstract idea. Steps of “allocating thread to each operator” and  “creating a buffer queue for each two adjacent operators” are ordinary operations performed by generic computing components and lack any inventive concept or improvement. Therefore, these may not make the abstract idea patent eligible.
	Thus, claims 1, 10 and 19 are directed to a judicial exception because claims 1, 10 and 19 do not recite additional elements that integrate the judicial exception into a practical application.
	Step 2B
Because claims 1, 10 and 19 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element. step [i], “obtaining a graph traversal statement” requires receiving request and is extra pre-solution activity and do not recites significantly more than a judicial exception. Similarly, in step [iii],  “allocating a thread to each operator”, and in step [iv] “creating a buffer queue for each two adjacent operators” are methods routinely performed by generic computing component and are not significantly more than the abstract idea. Further, the Specification does not provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Further, it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Independent claims 10 and 19 recite similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Thus, Claims 1, 10 and 19 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-9, 11-18 and 20 do not add meaningful limitations to the abstract idea because they either recite insignificant pre-post extra solution activity and/or abstract idea without specifically tieing the claim elements to the improvement to the technology or integrating the claims into practical application. Therefore,  they are also rejected based on similar analysis as above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety et al. (US 2014/0172914 A1, hereafter Elnikety)  in view of Xia et al. (US 2021/0004374 A1, hereafter Xia).
Elnikety was cited in the IDS filed on 07/12/2021.

As per claim 1, Elnikety teaches the invention substantially as claimed including a method for traversing a graph database ([0067] traversal operations over a graph, stored in a database), comprising: 
obtaining a graph traversal statement (fig. 6 receive graph query submitted to graph database 600 [0044]), determining at least two operators contained in the 5graph traversal statement ([0078] query, plurality of algebraic operators, relational operators, graph operators [0044] fig. 6 602) and an execution order of the at least two operators ([0079] query, sub-query, sub-queries for operators, traversal operations [0080] result of one or more sub-queries are needed to execute the another one or more of the sub-queries i.e. order of execution [0094] path join operator, orderly manner fig 17 1706), allocating a thread to each operator ([0080] send, sub-query, identified, query execution engine), and creating a buffer queue for each two adjacent operators; and 

for each two adjacent operators, executing an operation of a former operator by a thread corresponding to the former operator of the two adjacent operators, writing an execution result of the former operator to the buffer queue corresponding to the two adjacent operators; and 
executing 10an operation of a latter operator of the two adjacent operators in parallel by reading, from the buffer queue, the execution result of the former operator by a thread corresponding to the latter operator ([0083] sub-queries, executed, parallel [0113] use result received for the one or more sub-queries to send each of the other one or more sub-queries to the query execution engine that is identified to process the sub-query 1706).  

	Elnikety doesn’t specifically teach creating a buffer queue for each two adjacent operators; and for each two adjacent operators, executing an operation of a former operator by a thread corresponding to the former operator of the two adjacent operators, writing an execution result of the former operator to the buffer queue corresponding to the two adjacent operators; and executing by reading, from the buffer queue.

	Xia, however, teaches creating a buffer queue for each two adjacent operators ([0099] task queue, neighbor vertices); and 
for each two adjacent operators, executing an operation of a former operator by a thread corresponding to the former operator of the two adjacent operators, writing an execution result of the former operator to the buffer queue corresponding to the two adjacent operators; and executing by reading, from the buffer queue ([0008] node sends  values of boundary vertices of the subgraph to at least one other node having another subgraph sharing the boundary vertices using message during traversal  [0027] traversing, property graph, during execution, concurrent queries, traversing edge sets within the subgraph, node sending values, boundary vertices, sharing, other node [0081] fig. 4 boundary vertex value, stored, remote partition [0082] [0093] local read-remote write [0098] concurrent queries, request order)

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Elnikety with the teachings of Xia of task queue for neighbor vertices and node sending values of boundary vertices to at least one other nodes sharing the boundary using messaging during traversal using local read and remote write using cross communication to improve efficiency and allow creating a buffer queue for each two adjacent operators, for each two adjacent operators, executing an operation of a former operator by a thread corresponding to the former operator of the two adjacent operators, writing an execution result of the former operator to the buffer queue corresponding to the two adjacent operators; and executing by reading, from the buffer queue to the method of Elnikety as in the instant invention.

As per claim 2, Xia teaches 15transmitting token data among threads corresponding to the at least two operators based on the execution order of the at least two operators, to trigger a thread receiving the token data to execute an operation of an operator corresponding to the thread and transmit the token data to the thread corresponding to a following operator ([0059] communications, across, graph partitions, inbox/outbox for each subgraph, store message across partitions, query propagates, unique label to mark the traversed edges, neighbor, remote, message, inbox/outbox, two bit arrays., vertices falling into respective partitions, already have visited [0092] [0098] executed, in request order).  

20As per claim 3, Elnikety teaches wherein allocating the thread to each operator comprises: 
according to the number of available threads ([0003] for each query components, one of plurality of independent query execution engines, that is available to process the query component [0069] plurality of query execution engines, respond, graph query), allocating the thread to each operator based on the execution order of the at least two operators ([0003] each query component, sub-query, sent to the identified query execution engine of processing [0078] query, plurality of algebraic operators, relational operators, graph operators [0044] fig. 6 602 [0080] result of one or more sub-queries are needed to execute the another one or more of the sub-queries i.e. order of execution).  
Xia teaches remaining claim elements of allocating based on execution order ([0098] concurrent queries, executed, request order).

20As per claim 4, Elnikety teaches in a case that the number of available threads is less than 25the number of operators, transmitting the token data among the threads corresponding to the at least two operators based on the execution order of the at least two operators comprises: 
determining, by the thread receiving the token data, whether a corresponding thread is allocated to the following operator ([0080] uses, knowledge, query execution engine, available [0106] query token written to the outbox); and 
in response to determining by the thread receiving the token data that no corresponding thread 30is allocated to the following operator  and an allocated thread meets a preset condition ([0080] uses knowledge, query execution engine, available), allocating the allocated thread to the following operator ([0080] manager, uses, knowledge, query execution engine, currently available, send sub-query to the identified query execution engine), and 
transmitting the token data to the allocated 26PIOE3203097Usthread to trigger the allocated thread to execute the operation of the following operator, 
wherein the preset condition is that the allocated thread completes the operation of the operator corresponding to the allocated thread ([0080] fig. 5 receives corresponding results from identified engine i.e. finished executing the operator).  

Xia teaches remaining claim elements of in a case that the number of available threads is less than 25the number of operators ([0106] more vertices to visit, query tokens are written), transmitting the token data among the threads corresponding to the at least two operators based on the execution order of the at least two operators comprises ([0008] node sends  values of boundary vertices of the subgraph to at least one other node having another subgraph sharing the boundary vertices using message during traversal  [0027] traversing, property graph, during execution, concurrent queries, traversing edge sets within the subgraph, node sending values, boundary vertices, sharing, other node [0081] fig. 4 boundary vertex value, stored, remote partition [0082] [0093] local read-remote write [0098] concurrent queries, request order [0106] query token written to the outbox): 
determining, by the thread receiving the token data, in response to determining by the thread receiving the token data that no corresponding thread 30is allocated to the following operator ([0009] two bit arrays, first array for making list of adjacent vertices to visit in a next iteration, second array for verifying vertices in the subgraph have been visited [0010] unvisited neighbor nodes [0059] message sent between partitions help to determine in the next iteration of graph traversal if a vertex has been visited or not [0106] query token written to the outbox),
transmitting the token data to the allocated 26PIOE3203097Usthread to trigger the allocated thread to execute the operation of the following operator ([0106] more vertices to visit, query tokens are written [0072] each processing unit computes its own sub-graph  [0098] concurrent queries, executed, individually, request order).


5As per claim 5, Xia teaches wherein allocating the thread to each operator and creating the buffer queue for each two adjacent operators comprises: 
allocating a thread of a local computer device to each operator ([0072] fig. 2 processing unit, subgraph shard 240), and creating the buffer queue for each two adjacent operators in the local computer device ([0035] fig. 5 each partition has inbox/outbox buffer [0107] each subgraph shard has boundary vertices having edges that connect the subgraph shard to boundary vertices of another subgraph shard whereby the respective shards together represent the entire property graph); or 
for each operator, determining a computer device for executing the operator from at least two 10computer devices, and allocating a thread of the determined computer device to the operator; and 
for each two adjacent operators, determining a computer device for creating the buffer queue from at least two computer devices, and creating the buffer queue corresponding to the two adjacent operators in the determined computer device.  

Claim 10 recites an electronic device, comprising: at least one processor; and a memory, communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executed by the at least one processor, 30and the at least one processor is caused to perform limitations of claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites limitations of claim 2. Therefore, it is rejected for the same rationales.
Claim 12 recites limitations of claim 3. Therefore, it is rejected for the same rationales.
Claim 13 recites limitations of claim 4. Therefore, it is rejected for the same rationales.
Claim 14 recites limitations of claim 5. Therefore, it is rejected for the same rationales.

Claim 19 recites a non-transitory computer readable storage medium, having computer instructions stored 25thereon, wherein the computer instructions are configured to cause a computer to execute a method for traversing a graph database, the method comprising limitations of claim 1. Therefore, it is rejected for the same rational.
Claim 20 recites elements of claim 2. Therefore, it is rejected for the same rational.

15 Claims 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety  in view of Xia, as applied to above claims, and further in view of Hamilton et al. (US 2003/0182464 A1, hereafter Hamilton).

As per claim 6, Xia teaches the method further comprises:
for a first operator, sending address information of a buffer queue for saving the execution result of the first operator to a computer device for executing the first operator, such that the computer device for executing the first operator locates the buffer queue based on the address information ([0082] fig. 4 remote buffer task 428 message, transmittal to a second subgraph [0094] out box buffer 504 ); and 
20for a target operator other than the first operator, sending address information of a first buffer queue for saving the execution result of a previous operator of the target operator and address information of a second buffer queue for saving the execution result of the target operator to a computer device for executing the target operator ([0082] fig. 4 remote buffer task 426 incoming buffer task 428 processes the next node in the frontier and traverses to the next node [0094] inbox buffer 502 out box buffer 504), such that the computer device for executing the target operator locates the first buffer queue and the second buffer queue based on the address 25information of the first buffer queue and the address information of the second buffer queue.  
Elnikety and Xia, in combination, do not specifically teach sending address information such that the computer device for executing the first operator locates the buffer queue based on the address information, and sending address information of first buffer queue and second buffer queue such that the computer device for executing the target operator locates the first buffer queue and the second buffer queue based on the address 25information of the first buffer queue and the address information of the second buffer queue.  
Hamilton, however, teaches sending address information such that the computer device for executing the first operator locates the buffer queue based on the address information ([0067 message queueing system, message passing between processes on different computers, specify IP port number at which messages for that queue can be received [0101] send the client connection to the remote side), and sending address information of first buffer queue and second buffer queue such that the computer device for executing the target operator locates the first buffer queue and the second buffer queue based on the address 25information of the first buffer queue and the address information of the second buffer queue ([0067 message queueing system, message passing between processes on different computers, specify IP port number at which messages for that queue can be received [0101] send the client connection to the remote side).  

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Elnikety and Xia with the teachings of Hamilton message passing between processes of different computers by specifying port number, IP address, connection information to improve efficiency and allow sending address information such that the computer device for executing the first operator locates the buffer queue based on the address information, and sending address information of first buffer queue and second buffer queue such that the computer device for executing the target operator locates the first buffer queue and the second buffer queue based on the address 25information of the first buffer queue and the address information of the second buffer queue to the method of Elnikety and Xia as in the instant invention. 
As per claim 7, Hamilton teaches in a case that the buffer queue is created in a queue cluster ([0063] fig. 3 queues 30a…c ), the address information of the buffer queue comprises a queue identifier ([0131] session set address, send the name of the queue to which caller is trying to attach); and 
in a case that the buffer queue is created in the computer device (fig. 5 message queue 30), the address information of 30the buffer queue comprises at least one of a device identifier of the computer device where the buffer queue is located, port information of the computer device where the buffer queue is located 27PIOE3203097USand the queue identifier ([0067] message queueing system 10, IP address, port number [0133] name of the queue instance, remote IP address and port number).  

Claim 15 recites limitations of claim 6. Therefore, it is rejected for the same rationales.
Claim 16 recites limitations of claim 7. Therefore, it is rejected for the same rationales.

Claims 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety in view of Xia, as applied to above claims, and further in view of ward et al. (US 2019/0187993 A1, hereafter Ward).

As per claim 8, Elnikety teaches in response to determining that the thread corresponding to a target operator other than the 5first operator meets a condition of terminating to execute the operator (fig. 16 receive results for sub-query from the identified query execution engine 1610  fig. 17 1708), executing a preset operation to inform the thread corresponding to each operator before the target operator to terminate the operation of each operator.  
Xia teaches remaining claim elements of condition of terminating (fig. 8B more vertices 858-No), executing a preset operation to inform the thread corresponding to each operator before the target operator to terminate the operation of each operator ([0114]  fig. 8B once all vertices in the subgraph have been checked, the query ends 859).  

Elnikety and Xia, in combination, do not specifically teach terminating and executing a preset operation to inform the thread corresponding to each operator before the target operator to terminate the operation.

Ward, however, teaches terminating ([0020] determine whether any of the threads has been completed or flushed [0025] finish stage 219, track finishing execution of individual instructions of group of instruction [0030] ) and executing a preset operation to inform the thread corresponding to each operator before the target operator to terminate the operation ([0032] finish information 310 indicates that all of the portions of the instructions have been executed [0064] execution unit, send, independent finish reports 126, set each finish bit of the instruction 124 independently fig. 4 425 435 445 complete the first instruction 455).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Elnikety and Xia with the teachings of ward of tracking finish execution of instructions by each threads and setting bits to indicate the finish status of the portion of the instructions and send finish report independently to improve efficiency and allow terminating and executing a preset operation to inform the thread corresponding to each operator before the target operator to terminate the operation to the method of Elnikety and Xia as in the instant invention.


As per claim 9, ward teaches wherein executing the preset operation to inform the thread 10corresponding to each operator before the target operator to terminate the operation of each operator comprises: 
for the target operator; switching a reading end state the buffer queue for saving the execution result of a previous operator of the target operator to a closed state, such that the thread corresponding to the previous operator stops writing data to the buffer queue and switches a 15writing end state of the buffer queue to the closed state in response to detecting that the reading end state of the buffer queue is in the closed state, to terminate the execution of the previous operator; 
for the previous operator of the target operator, switching the reading end state of the buffer queue for saving the execution result of a previous operator of the pervious operator to the closed state; 
repeating switching the reading end state to the closed state until an execution of the 20first operator is terminated; or 
adding termination information to a preset global information table, such that the thread corresponding to each operator before the target operator terminates the operation of each operator in response to reading the termination information ([0027] fig. 3  instruction completion table, processor, track the progress of all instruction [0030] fig. 3 310 indicates whether portion of instructions have been executed [0045] update finish information of instruction completion table 425 435).  
Claim 17 recites limitations of claim 8. Therefore, it is rejected for the same rationales.
Claim 18 recites limitations of claim 9. Therefore, it is rejected for the same rationales.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen; Chun-Fu et al. (US 20190384774 A1) Distributed Graph Databases That Facilitate Streaming Data Insertion And Low Latency Graph Queries.
Deshmukh; Unmesh Anil (US-20140095535-A1) Managing continuous queries with archived relations.
Haprian; Vlad (US-20210182285-A1) Hybrid In-Memory BFS-DFS Approach For Computing Graph Queries Involving Complex Path Patterns Including Trees And Cycles Inside Relational Database Systems.
Hilloulin; Damien (US-20200265090-A1) Efficient Graph Query Execution Engine Supporting Graphs With Multiple Vertex And Edge Types.
Reehil; William (US-20200342027-A1) Graph Database Query Pagination.
Wen; Jian (US-20180357331-A1) Dynamic Grouping Of In-Memory Data Processing Operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195